Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 are allowable over the prior art of record for their specific recitations of elements involved in a system and method for remote park assist message flow, respectively, among other limitations, “the first vehicle maneuver request including instructions indicating a first number of a first plurality of responses to be sent by the portable device in response to the first vehicle maneuver request and a first predetermined time period for the portable device to wait in between sending consecutive responses of the first plurality of responses”.
The closest prior art is Aksyutina et al. (US 2019/0152472 A1) which teaches monitoring of communication for a remote park-assist system including sending a counter signal to and receiving a return signal from a mobile device via a communication module, determining a time period between the sending of the counter signal and the receipt of the return signal, and preventing an autonomy unit from causing vehicle movement responsive to determining the time period is less than a threshold. However, Aksyutina fails to teach at least the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387. The examiner can normally be reached M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662